UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21416 John Hancock Tax-Advantaged Dividend Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: March 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Tax-Advantaged Dividend Income Fund Securities owned by the Fund on March 31, 2008 (unaudited) Issuer Shares Value Common stocks 112.46% (Cost $837,643,620) Diversified Banks 8.75% Comerica, Inc. 296,000 10,383,680 U.S. Bancorp. 720,900 23,328,324 Wachovia Corp. 550,000 14,850,000 Wells Fargo & Co. 475,000 13,822,500 Electric Utilities 13.64% American Electric Power Co., Inc. 508,500 21,168,855 Duke Energy Corp. 1,000,000 17,850,000 Great Plains Energy, Inc. 67,000 1,651,550 Hawaiian Electric Industries, Inc. 114,700 2,737,889 Pinnacle West Capital Corp. 230,000 8,068,400 Progress Energy, Inc. 575,000 23,977,500 Southern Co. 613,400 21,843,174 Gas Utilities 11.11% Atmos Energy Corp. 766,500 19,545,750 National Fuel Gas Co. 232,500 10,976,325 Northwest Natural Gas Co. 300,000 13,032,000 ONEOK, Inc. 800,000 35,704,000 Independent Power Producers & Energy Traders 2.31% Black Hills Corp. 460,000 16,458,800 Industrial Conglomerates 0.73% General Electric Co. 140,000 5,181,400 Integrated Oil and Gas 6.92% BP Plc, ADR (United Kingdom) (F) 410,000 24,866,500 Chevron Corp. 185,000 15,791,600 Total SA, ADR (France) (F) 117,000 8,659,170 Integrated Telecommunication Services 3.94% AT&T, Inc. 520,000 19,916,000 Verizon Communications, Inc. 225,300 8,212,185 Multi-Utilities 40.59% Ameren Corp. 561,100 24,710,844 CH Energy Group, Inc. 386,000 15,015,400 Consolidated Edison, Inc. 350,100 13,898,970 Dominion Resources, Inc. 608,000 24,830,720 DTE Energy Co. 609,914 23,719,555 Energy East Corp. 755,000 18,210,600 Integrys Energy Group, Inc. 656,300 30,609,832 Page 1 John Hancock Tax-Advantaged Dividend Income Fund Securities owned by the Fund on March 31, 2008 (unaudited) NiSource, Inc. 790,500 13,628,220 NSTAR 1,041,868 31,704,043 OGE Energy Corp. 895,000 27,897,150 PNM Resources, Inc. 116,000 1,446,520 Public Service Enterprise Group, Inc. 380,000 15,272,200 SCANA Corp. 60,000 2,194,800 TECO Energy, Inc. 415,000 6,619,250 Vectren Corp. 815,700 21,885,231 Xcel Energy, Inc. 890,000 17,755,500 Oil & Gas Storage & Transportation 4.58% Enbridge Inc. (Canada) (F) 25,000 1,029,000 Spectra Energy Corp. 1,390,000 31,622,500 Other Diversified Financial Services 6.75% Bank of America Corp. 730,000 27,674,300 Citigroup, Inc. 445,000 9,531,900 JPMorgan Chase & Co. 253,800 10,900,710 Publishing 0.01% Idearc, Inc. 26,830 97,661 Regional Banks 11.27% BB&T Corp. 495,000 15,869,700 First Horizon National Corp. 215,000 3,012,150 KeyCorp 619,000 13,587,050 PNC Financial Services Group, Inc. (The) 305,000 19,998,850 Regions Financial Corp. 1,412,985 27,906,454 Thrifts & Mortgage Finance 0.39% Washington Mutual, Inc. 273,000 2,811,900 Wireless Telecommunication Services 1.47% Vodafone Group Plc, ADR (United Kingdom) (F) 354,375 10,457,606 Credit Issuer, description rating (A) Shares Value Preferred stocks 39.09% (Cost $318,099,856) Broadcasting & Cable TV 0.43% Comcast Corp., 7.00% BBB+ 125,500 3,083,535 Consumer Finance 0.69% HSBC Finance Corp., 6.36%, Depositary Shares, Ser B A 150,000 3,240,000 SLM Corp., 6.97%, Ser A BBB- 42,500 1,692,350 Page 2 John Hancock Tax-Advantaged Dividend Income Fund Securities owned by the Fund on March 31, 2008 (unaudited) Diversified Banks 2.37% Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) (F) A 858,500 16,912,450 Diversified Metals & Mining 0.34% Freeport McMoRan Copper & Gold, Inc., 6.75% B+ 17,500 2,457,875 Electric Utilities 12.33% Alabama Power Co., 5.30% (Class A) BBB+ 200,000 4,431,260 Carolina Power & Light Co., $5.44 BBB- 111,493 9,504,778 Connecticut Light & Power Co., $3.24, Ser 68G BB+ 20,686 1,065,329 Duquesne Light Co., 6.50% BB 427,000 18,574,500 Entergy Arkansas, Inc., $6.08 BA1 11,372 1,194,416 Entergy Arkansas, Inc., 4.56% BB+ 9,388 801,501 Entergy Arkansas, Inc., 4.56%, Ser 1965 BB+ 9,818 838,212 Entergy Arkansas, Inc., 6.45% BB+ 110,000 2,784,375 Entergy Mississippi, Inc., 4.92% BA2 8,190 776,003 Entergy Mississippi, Inc., 6.25% BB+ 197,500 5,190,557 FPC Capital I, 7.10%, Ser A BBB- 67,500 1,665,225 FPL Group Capital Trust I, 5.875% BBB+ 275,000 6,531,250 Interstate Power & Light Co., 7.10%, Ser C BBB- 20,700 539,494 Interstate Power & Light Co., 8.375%, Ser B Baa2 233,000 6,440,120 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 300,000 7,293,750 PPL Energy Supply, LLC, 7.00% BBB 297,512 7,494,327 Southern California Edison Co., 6.00%, Ser C BBB- 30,000 2,993,439 Southern California Edison Co., 6.125% BBB- 50,000 4,942,190 Xcel Energy, Inc., $4.56, Ser G BB+ 53,900 4,851,000 Gas Utilities 2.18% Southern Union Co., 7.55%, Ser A BB 627,000 15,530,790 Investment Banking & Brokerage 4.46% Bear Stearns Cos., Inc. (The), 5.49%, Depositary Shares, Ser G BBB+ 256,100 9,667,775 Bear Stearns Cos., Inc. (The), 5.72%, Depositary Shares, Ser F BBB+ 15,100 588,900 Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB+ 95,700 3,756,225 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A- 61,000 2,050,210 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- 271,760 9,851,300 Lehman Brothers Holdings, Inc., 6.50%, Depositary Shares, Ser F A- 164,300 3,019,834 Merrill Lynch & Co., Inc., 6.375%, Depositary Shares, Ser 3 A 139,000 2,857,840 Page 3 John Hancock Tax-Advantaged Dividend Income Fund Securities owned by the Fund on March 31, 2008 (unaudited) Life & Health Insurance 2.46% MetLife, Inc., 6.50%, Ser B BBB 765,000 17,549,100 Multi-Line Insurance 0.80% ING Groep NV, 6.20% (Netherlands) (F) A 109,100 2,400,200 ING Groep NV, 7.05% (Netherlands) (F) A 140,000 3,283,000 Multi-Utilities 1.50% BGE Capital Trust II, 6.20% BBB- 147,100 3,337,699 Public Service Electric & Gas Co., 5.05%, Ser D BB+ 23,442 2,059,145 Public Service Electric & Gas Co., 5.28%, Ser E BB+ 22,930 2,172,618 South Carolina Electric & Gas Co., 6.52% Baa1 31,400 3,100,750 Oil and Gas Exploration & Production 4.15% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BB 40,000 3,996,252 Devon Energy Corp., 6.49%, Ser A BB+ 150,000 15,140,625 Nexen, Inc., 7.35% (Canada) (F) BB+ 435,484 10,447,261 Other Diversified Financial Services 5.24% ABN AMRO Capital Funding Trust VII, 6.08% A 980,000 19,874,400 Bank of America Corp., 6.204%, Depositary Shares, Ser D A+ 240,000 5,217,600 Bank of America Corp., 6.625% A+ 245,000 5,537,000 DB Capital Trust II, 6.55% A+ 310,000 6,751,800 Regional Banks 0.09% Wachovia Corp., 8% A 25,000 617,500 Reinsurance 0.25% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Bermuda) (F) BBB+ 94,000 1,781,300 Specialized Finance 0.59% CIT Group, Inc., 6.35%, Ser A BBB+ 310,000 4,188,100 Wireless Telecommunication Services 1.21% United States Cellular Corp., 7.50% BB+ 398,294 8,631,031 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 1.63% (Cost $11,600,000) Government U.S. Agency 1.63% Federal Home Loan Bank, Disc Note 1.53% (Y) 04-01-08 AAA $11,600 11,600,000 Page 4 John Hancock Tax-Advantaged Dividend Income Fund Securities owned by the Fund on March 31, 2008 (unaudited) Total investments (Cost $1,167,343,476)  153.17% Other assets and liabilities, net 0.13% Fund preferred shares, at liquidation value (53.30%) Total net assets applicable to common shareholders 100.00% The percentage shown for each investment category is the total value of that category, as a percentage of the net assets applicable to common shareholders. Page 5 John Hancock Tax-Advantaged Dividend Income Fund Notes to Schedule of Investments March 31, 2008 (unaudited) ADR American Depositary Receipt (A) Credit ratngs are unaudited and are rated by Moodys Investor Service where Standard & Poor's ratings are not available unless indicated otherwise. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (Y) Represents current yield as of March 31, 2008.  The cost of investments owned on March 31, 2008, including short-term investments, for Federal income tax purposes was $1,167,343,476. Gross unrealized appreciation and depreciation of investments aggregated $72,977,129 and $148,090,196 respectively, resulting in net unrealized depreciation of $75,113,067. Notes to Schedule of Investments - Page 6 John Hancock Tax-Advantaged Dividend Income Fund Interest rate swap contracts March 31, 2008 (unaudited) Rate type Notional Payments made Payments received Termination Unrealized amount by Fund by Fund date Counterparty depreciation $ 95,000,000.00 3.60% (a) 3-month LIBOR Jan 2011 Bank of America ($2,269,989) (a) Fixed rate Interest rate swap contracts - Page 7 John Hancock Tax-Advantaged Dividend Income Fund Financial futures contracts March 31, 2008 (unaudited) Number of Unrealized Open contracts contracts Position Expiration depreciation U.S.10-Year Treasury Note 375 Short Jun 2008 ($1,751,651) Financial futures contracts - Page 8 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 establishes a hierarchy that prioritizes the inputs to valuation techniques giving the highest priority to readily available unadjusted quoted prices in active markets for identical assets (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements) when the market prices are not readily available or reliable. The three levels of hierarchy are described below: Level 1  Quoted prices in active markets for identical securities. Level 2  Inputs other than quoted prices included in Level 1 that are observable either directly or indirectly through corroboration with observable market data. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of March 31, 2008: Valuation Inputs Investments in Other Financial Securities Instruments* Level 1  Quoted Prices $972,551,892 ($1,751,651) Level 2  Other Significant Observable Inputs 91,599,239 (2,269,989) Level 3  Significant Unobservable Inputs 28,079,278  Total $1,092,230,409 ($4,021,640) * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Other Financial Securities Instruments Balance as of 12/31/07 $10,034,370  Accrued discounts/premiums   Realized gain (loss)   Change in unrealized appreciation (depreciation) (3,772,144)  Net purchases (sales)   Transfers in and/or out of Level 3 21,817,052  Balance as of 3/31/08 $28,079,278  Futures The Fund may purchase and sell financial futures contracts and options on those contracts. The Fund invests in contracts based on financial instruments such as U.S. Treasury Bonds or Notes or on securities indices such as the Standard & Poors 500 Index, in order to hedge against a decline in the value of securities owned by the Fund. Initial margin deposits required upon entering into futures contracts are satisfied by the delivery of specific securities or cash as collateral to the broker (the Funds agent in acquiring the futures position). If the position is closed out by an opposite position prior to the settlement date of the futures contract, a final determination of variation margin is made, cash is required to be paid to or released by the broker and the Fund realizes a gain or loss. Notes to Schedule of Investments - Page 9 When the Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver that kind of instrument at an agreed upon date for a specified price. The Fund realizes a gain or loss depending on whether the price of an offsetting purchase is less or more than the price of the initial sale or on whether the price of an offsetting sale is more or less than the price of the initial purchase. The Fund could be exposed to risks if it could not close out futures positions because of an illiquid secondary market or the inability of counterparties to meet the terms of their contracts. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Swap contracts The Fund may enter into swap transactions in order to hedge the value of the Funds portfolio against interest rate fluctuations or to enhance the Funds income or to manage the Funds exposure to credit or market risk. Interest rate swaps represent an agreement between two counterparties to exchange cash flows based on the difference in the two interest rates, applied to the notional principal amount for a specified period. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The Fund settles accrued net receivable or payable under the swap contracts on a periodic basis. Credit default swaps involve the exchange of a fixed rate premium for protection against the loss in value of an underlying debt instrument in the event of a defined credit event (such as payment default or bankruptcy). Under the terms of the swap, one party acts as a guarantor receiving a periodic payment that is a fixed percentage applied to a notional principal amount. In return the party agrees to purchase the notional amount of the underlying instrument, at par, if a credit event occurs during the term of the swap. The Fund may enter into credit default swaps in which either it or its counterparty act as guarantors. By acting as the guarantor of a swap, the Fund assumes the market and credit risk of the underlying instrument including liquidity and loss of value. The Fund records changes in the value of the swap as unrealized gains or losses on swap contracts. Net periodic payments accrued but not yet received (paid) are included in change in the unrealized appreciation/depreciation. Accrued interest income and interest expense on the swap contracts are recorded as realized gain (loss). Swap contracts are subject to risks related to the counterpartys ability to perform under the contract, and may decline in value if the counterpartys creditworthiness deteriorates. The risks may arise from unanticipated movement in interest rates. The Fund may also suffer losses if it is unable to terminate outstanding swap contracts or reduce its exposure through offsetting transactions. Notes to Schedule of Investments - Page 10 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Tax-Advantaged Dividend Income Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: May 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: May 28, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: May 28, 2008
